Citation Nr: 1807432	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-13 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.  

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to service connection for a left knee disability. 

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for upper trapezium strain of the left shoulder. 

6.  Entitlement to service connection for upper trapezium strain and tendonitis of the right shoulder. 

7.  Entitlement to service connection for lumbar spine strain.

8.  Entitlement to service connection for bilateral hearing loss. 

9.  Entitlement to service connection for tinnitus. 

10.  Entitlement to service connection for a cervical spine disability to include as secondary to the service-connected disability of left heel disability.   

11.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

12.  Entitlement to a disability evaluation in excess of 10 percent for heel contusions, status-post compression injuries with non-displaced left calcaneus fracture, healed, left foot. 

13.  Entitlement to a disability evaluation in excess of 10 percent for heel contusion, status-post compression injuries, right foot. 

14.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active duty service from June 1973 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2010, September 2013, and April 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.    

The Veteran testified at a Board videoconference hearing before the undersigned in January 2017.  A transcript of that hearing is associated with the claims file.    

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In October 1975 in active service, the Veteran injured his right knee skiing and the diagnosis was contusion of the medical aspect of the right knee.  

2.  In May 1977 in active service, the Veteran sustained injuries to his heels after a fall and the diagnosis was compression injury to both heels and X-ray evidence of an undisplaced fracture of the posterior aspect of the left calcaneus.  

3.  In July 1979 in active service, the Veteran sustained injuries to his left arm in a motorcycle accident; physical examination revealed multiple abrasions and several superficial lacerations of the left arm; and the impression was lacerations of the left arm.   

4.  Right and left ankle disabilities were not manifested in active service and did not manifest to a degree of 10 percent within a year of service separation; the Veteran did not have right and left ankle symptoms in active service and recurrent symptoms since service separation; the evidence of record makes it less likely than not that the Veteran's current right and left ankle disabilities are related to disease or injury or other event in active service or are due to or permanently aggravated by the service-connected right and left heel disabilities.

5.  Right and left knee disabilities were not manifested in active service and did not manifest to a degree of 10 percent within a year of service separation; the Veteran did not have right and left knee symptoms in active service and recurrent symptoms since service separation; the evidence of record makes it less likely than not that the Veteran's current right and left knee disabilities to include degenerative arthritis are related to disease or injury or other event in active service or are due to or permanently aggravated by the service-connected right and left heel disabilities.

6.  Right and left shoulder disabilities were not manifested in active service and the evidence of record makes it less likely than not that the Veteran's current right and left shoulder disabilities are related to disease or injury or other event in active service or are due to or permanently aggravated by the service-connected right and left heel disabilities. 

7.  A lumbar spine disability was not manifested in active service and did not manifest to a degree of 10 percent within a year of service separation; the Veteran did not have lumbar spine symptoms in active service and recurrent symptoms since service separation; the evidence of record makes it less likely than not that the Veteran's current lumbar spine disability to include degenerative arthritis is related to disease or injury or other event in active service or are due to or permanently aggravated by the service-connected right and left heel disabilities.

8.  The Veteran was exposed to acoustic trauma in active service. 

9.  The Veteran does not have a current diagnosis of bilateral hearing loss as defined by VA regulations. 

10.  It is as likely as not that the Veteran's current tinnitus is related to active service. 


11.  A cervical spine disability was not manifested in active service and did not manifest to a degree of 10 percent within a year of service separation; the Veteran did not have cervical spine symptoms in active service and recurrent symptoms since service separation; the evidence of record makes it less likely than not that the Veteran's current cervical spine disability to include degenerative arthritis is related to disease or injury or other event in active service; the evidence of record makes it less likely than not that the Veteran's current cervical spine disability is due to or aggravated by a service-connected disability. 

12.  On January 17, 2017, prior to the promulgation of a decision by the Board, the Veteran indicated on the record at a videoconference hearing before the Board that 
he did not wish to continue the appeals as to the claims for entitlement to higher disability evaluations for PTSD and left and right foot heel contusions, status-post compression injuries with non-displaced left calcaneus fracture, healed. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310  (2017).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310  (2017).

4.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310  (2017).

5.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310  (2017).

6.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310  (2017).

7.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310  (2017).

8.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 3.655 (2016). 

9.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

10.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310  (2017).

11.  The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claims for entitlement to higher disability evaluations for PTSD and left and right foot heel contusions, status-post compression injuries with non-displaced left calcaneus fracture, healed have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in August 2012, February 2013, and February 2014.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims.  In an April 2014 statement and VA Form 9, the Veteran argued that the October 2010 VA examination report and findings were "biased" because the report indicates that he reported the onset of symptoms was in 1987 but he asserts he did not report that to the VA examiner.  The Board finds that the October 2010 VA examination and medical opinion are adequate and probative.  As discussed in detail below, the VA examiner set forth the rationale and basis for the medical opinion and his opinion was not based upon an onset of symptoms in 1987.  The basis of the opinion were the medical findings in active service and after service.  The medical opinion is based on sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board further notes that the Veteran was afforded another VA examination in March 2014 and the VA examination report indicates that the Veteran's medical history was considered and the Veteran had the opportunity to report the circumstances of the onset of his symptoms and disorders.  The VA examinations and medical opinions are adequate because the examinations were performed by medical professionals based on review of claims file and a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners provided medical opinions as to whether the claimed disabilities were related to active service or were caused by or aggravated by the service-connected disabilities.  The VA examiners cited the evidence that supported the opinions.  The Board finds that the VA examinations and opinions, as a whole, are adequate for adjudication purposes.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

2.  Legal Criteria:  Service Connection 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where a veteran served ninety days or more of active service, and certain chronic diseases such as arthritis and organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Additionally, where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309 (a), as it is considered an organic disease of the nervous system.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court of Appeals for Veterans Claims (Court) declared that tinnitus originating from acoustic trauma is also an organic disease of the nervous system.  Therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2017); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3.  



3.  Analysis: Service Connection for left and right ankle disabilities, left and right knee disabilities, left and right shoulder disabilities, a lumbar spine disability, and a cervical spine disability. 

The Veteran contends that he has bilateral ankle, knee, and shoulder disabilities, and lumbar and cervical spine disabilities that are due to injuries in active service.  In his initial informal claim dated in August 2010, the Veteran stated that when he was in the Army, he was training with jumps/parachuting on May 1, 1977 when he landed very hard on his feet.  He indicated that he was seen at the Army Hospital at Fort Huachuca, Arizona.  The Veteran stated that he was on crutches for at least three weeks and on light duty.  He stated that since that time he still has pain in his feet and ankles and now his knees, back and shoulders are causing pain.  He stated that he believes these to be secondary conditions to the foot injury from that landing in 1977. 

In a June 2012 statement, the Veteran asserted that the left and right shoulder and lumbar strain disabilities were due to the motorcycle accident in service in July 1979.  The Veteran also asserted that he incurred a neck disability due to the in-service motorcycle accident and the motorcycle accident aggravated the bilateral knee and ankle disabilities.  

In April 2013, the Veteran submitted statements and diagrams of the injuries in active service.  The diagram on the motorcycle accident indicates that the Veteran slid 38 feet into a guard rail and the point of impact was the neck and upper back.  He stated that he was traveling at 45 miles per hour when the motorcycle slid out from under him and the motorcycle slid with his left side between the motorcycle and pavement.  The Veteran stated that he researched the jump injury and found that according to his weight at the time, the distance traveled, and the rate of speed, there was approximately 2,958 pounds of force generated at the time he struck the ground.  The Veteran stated that:

 "accordingly medical research provides that the amount of pressure required to break a human bone is as follows: That an impact force of 1600 pounds is sufficient force to fracture a kneecap.  That an impact force of 4500 pounds is sufficient force to break most bones.  Taking this into fact, I sustained an impact force that was 66% of the sufficient impact force required to break bones and 295% of the amount of impact force necessary to fracture a kneecap.  It would be reasonable base on these facts to accept that the force trauma impact would have caused the noted old fracture of my left ankle and that continued pain in all other areas of my body claimed would have been expected.  It would also be reasonable to accept that the force trauma impact was sufficient to provide cause for secondary trauma to the areas claimed.  This secondary trauma naturally would continue to develop over the years resulting into the conditions that I am experiencing today."

The Veteran stated that as a result of the fall, he sustain trauma to the shoulder, neck, spine, low back, knees, feet, and heels.  

At the videoconference hearing before the Board in January 2017, the Veteran stated that he sustained injuries in a blast in Germany and he sustained injuries in a motorcycle accident and from a 40 foot fall from a stand during a jump.  He stated that the pains started after the blast.  The Veteran stated that "things really got more serious" at Huachuca after the 40 foot fall; he was treated for his feet and he apparently had a cracked ankle which they never told him about.  He stated that the pain was there and it started getting a little more and he didn't go in and say "hey, I got pain" because in those days they did not like it if you were complaining about pain all the time.  The Veteran testified that after the jump, that was the beginning of really a lot of pain, and his legs and knees and lower back had been increasing and increasing.  He stated that after the jump, he was taken to a hospital, x-rays were performed, and he was put on a 30 day limited duty.  He was on crutches.  He stated that the pain increased through the years.  The Veteran stated that he was in a motorcycle accident in active service and he hit loose gravel on a curve and hit a guard rail.  

The Veteran also described the in-service injuries from the fall and the motorcycle accident and his symptoms in statements dated in September 2012, October 2012, April 2013, and April 2014. 

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current left and right ankle, left and right knee, left and right shoulder, lumbar spine, and cervical spine disabilities are not related to injury or event in active service.  The Board finds that the weight of the competent and credible evidence establishes that the left and right ankle, left and right knee, left and right shoulder, lumbar spine, and cervical spine disabilities first manifested over 20 years after active service and are not related to disease or injury or other event in active service including the motorcycle accident and the fall during jump training.  The Board notes that a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Service treatment records do not document treatment for left knee, left and right shoulder, lumbar spine, and cervical spine disabilities.  Service treatment records do not document a diagnosis of a right ankle, left knee, left and right shoulder, lumbar spine, or cervical spine disability.  A June 1973 enlistment examination indicates that examination of the neck, spine, lower extremities and upper extremities were normal with the exception of pes planus and a scar on the knee.  An October 1975 service treatment record indicates that the Veteran had a skiing accident and the diagnosis was contusion of the medical aspect of the right knee.  There was minimal swelling and full range of motion.  A May 1, 1977 emergency room record indicates that the Veteran stated that he jumped off a super slide approximately one and a half hours prior at Lower Garden Canyon.  He complained of pain in both heels.  The diagnosis was compression injury to both heels, possible fracture of the left calcaneus.  Another May 1, 1977 emergency room record indicates that the Veteran was seen earlier that day.  It was noted that he had been practicing parachuting and he was having severe pain in both heels.  He requested pain medication and codeine was prescribed.  A May 2, 1977 service orthopedics clinic treatment record indicates that the Veteran sustained an injury to the heels in an accident in which he jumped the day before.  The record indicates that X-ray examination of the heels was negative.  The soft tissue in both heels was tender and swollen.  The impression was soft tissue injury to the heels.  The Veteran was placed on a T3 physical profile for 30 days.  The May 1977 x-ray report indicates that the Veteran jumped off a slippery slide.  X-ray examination revealed undisplaced fracture of the posterior aspect of the left calcaneus.  

A June 1978 report of medical history indicates that the Veteran denied having a trick or locked knee; recurrent back pain; a painful or trick shoulder; lameness; bone, joints, or other deformity; arthritis or bursitis; or swollen or painful joints.  The June 1978 examination of the lower extremities, upper extremities, spine, neck and ears was normal with exception of a scar on the left hand.  A June 1979 x-ray report indicates that the Veteran had a fall one month prior.  X-ray exam of the right leg was performed and the impression was soft tissue swelling over the right tibia.  There was no osseous formation.  A July 1979 service treatment record indicates that the Veteran sought medical treatment at the Army Hospital emergency room after a motorcycle accident.  He reported that he was driving a motorcycle and it slid out from under him.  He stated that he scraped his left arm on the pavement.  Examination revealed multiple abrasions and several superficial lacerations of the left arm.  The impression was abrasions of the left arm.  The Veteran separated from active service in September 1982.     

As noted, the Veteran contends that his bilateral shoulder, knee and ankle disabilities and the cervical and lumbar spine disabilities were the result of the motorcycle accident and the injuries from the jump in active service.  The Veteran is competent to describe a firsthand event such sustaining an injury and to describe observable symptoms such as pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the Veteran does not have the medical expertise to diagnose any disability that results from the injury.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), providing a medical diagnosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  There is no evidence showing that the Veteran has medical expertise or training and he is not competent to provide any medical diagnoses or medical opinions.  

The Board finds that there is competent evidence that the Veteran sustained injuries in the motorcycle accident and the jump accident in active service.  The weight of the competent and credible evidence establishes that the Veteran injured his heels in the jump accident and the impression was undisplaced fracture of the posterior aspect of the left calcaneus and soft tissue injury to the heels.  The weight of the competent and credible evidence establishes that the Veteran sustained a contusion to the medical aspect of the right knee in a skiing accident, and abrasions and superficial lacerations to the left arm after a motorcycle accident.  The medical evidence generated at the time of the in-service injuries does not document severe injuries to the shoulders, neck, lumbar spine, knees or ankles.  Although the veteran contends that he sustained severe injuries after the fall and motorcycle accident, severe injuries to the neck, lumbar spine, knees, ankles, and shoulders were not documented in the service treatment records.  The Board finds that it is not believable or plausible that the health care providers would not document a severe injury from a fall or motorcycle accident in the treatment record and it is not plausible that the health care provider would not provide treatment for such severe injury if such injury existed.  The Board finds that the Veteran's service treatment records which document undisplaced fracture of the posterior aspect of the left calcaneus and soft tissue injury to the heels; a contusion to the medical aspect of the right knee; and abrasions and superficial lacerations to the left arm are more probative than the Veteran's lay statements made over 20 years after service that he sustained severe injuries to the shoulders, neck, lumbar spine, knees, and ankle in active service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

The Board finds that the Veteran's statements that the in-service injuries caused severe injuries to the neck, shoulders, knees, ankles, and lumbar spine were made over 20 years after service separation and such statements were made in connection with his claims for compensation.  The contemporaneous medical evidence generated at the time of the injuries do not corroborate these statements.  Further, as noted above, the Board finds that it is not plausible that the in-service health care providers would neglect to document and treat any severe injuries sustained after the fall and the motorcycle accident in addition to the soft tissue injury to the heel, the left heel fracture, and the abrasions to the left arm.  For these reasons, the Board finds that the Veteran's lay statements have limited credibility and are outweighed by the service medical evidence.  

There is no competent evidence of record showing a diagnosis of degenerative changes or arthritis of the neck, lumbar spine, ankles, knees or shoulders compensable to 10 percent within one year from service separation.  The first x-ray evidence of left knee arthritis October 2010.  Degenerative changes of the cervical spine were detected in February 2012.  In September 2013, mild arthritis of the lumbar spine was detected.  In March 2014 right knee arthritis was detected on x-ray exam.  In March 2014, right shoulder acromioclavicular joint degenerative changes were detected on x-ray exam.  These findings were made were made more than 25 years after service separation.  Thus, presumptive service connection for cervical spine, lumbar spine and bilateral knee, and right shoulder arthritis pursuant to C.F.R. § 3.307 (a) is not warranted. 

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of neck, lumbar spine, ankle, knee, or shoulder disabilities in active service or since service separation.  The service treatment records do not document chronic or recurrent neck, lumbar spine, ankle, knee or shoulder pain or other symptoms until 2010, when the Veteran filed his initial claim for compensation and thereafter.  The Board finds that the Veteran's lay statements have limited credibility since the statements were first made over 20 years after service separation and were made in connection with his claim for compensation.  The lay statements are too general and are not supported by the other evidence of record.  The Board notes that the service treatment records do not support the Veteran's assertion that he sustained severe injuries to the neck, lumbar spine, ankles, knees or shoulders in active service.  In weighing credibility, VA may consider bias, inconsistent statements, self-interest, and desire for monetary gain.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  For these reasons, the Board finds the Veteran's lay statements lack sufficient consistency to establish continuity of symptomatology from separation to the diagnosis of the neck, lumbar spine, ankle, knee or shoulder disabilities decades later.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303 (b) is not warranted. 

The Board finds the weight of the competent and credible evidence shows that the current left and right ankle, left and right knee, left and right shoulder, lumbar spine, and cervical spine disabilities are not related to injury or event in active service.  The Veteran was afforded a VA examination in March 2014.  The VA examiner examined the Veteran and reviewed the claims file.  The VA examiner opined that the Veteran's bilateral ankle, bilateral knee, bilateral shoulder, cervical spine, and lumbar spine conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner provided a rationale.  He stated that in the formulation of this medical opinion, he reviewed the Veteran's claims file and records from the VA healthcare system.  The VA examiner noted that the Veteran claims that he had a failed jump in which he fell from a height in 1977 and a motorcycle accident in 1979.  The Veteran stated that he has pain in his bilateral feet, ankles, knees, and lumbar spine as a result of his fall from height, and pain in his cervical spine and bilateral shoulders/trapezius area as a result of the motorcycle accident.  

The VA examiner noted that in the review of the medical record, the Veteran did have an incident on May 1, 1977 in which he was noted to have fallen from a height while practicing a jump.  He presented to the medic at that time for evaluation.  At that time, he complained of bilateral heel pain.  No mention of ankle, knee, or lower back pain was noted.  He was treated and released.  He returned for repeat evaluation of his feet later that day.  He was again treated and released.  No mention of ankle, knee, or lower back pain was noted.  The Veteran was also noted to have been involved in a motorcycle accident in 1979.  The Veteran claims to have crashed into a barrier impacting his neck and shoulders.  The medical record states that the Veteran laid his motorcycle down causing abrasions to his left arm.  No mention is made of cervical spine or shoulder pain.  The Veteran was treated for abrasions/lacerations of the left arm and released.  The medical record reveals a report of medical examination dated June 26, 1978 in which the Veteran does not note any problems with his musculoskeletal system.  There are no mentions of pain or dysfunction of bilateral ankles, knees, shoulders, lumbar spine, or cervical spine in the Veteran's records.  

On examination, the Veteran's left ankle had near full range of motion with mildly decreased subtalar motion.  Some pain was noted with subtalar motion.  The Veteran had mild pain to palpation over the lateral ankle and subtalar joint.  X-ray revealed a small ossicle over the medial aspect of the ankle and no obvious abnormalities.  On examination, the Veteran's right ankle had full range of motion.  He had mild pain to palpation over the lateral ankle.  X-ray exam revealed no obvious abnormalities.  On examination, the right knee had full extension and flexion to approximately 130 degrees.  X-ray exam revealed mild medial compartment degenerative changes.  On examination, the left knee had full extension and flexion to approximately 130 degrees.  X-ray revealed mild medial compartment degenerative changes.  Examination of the lumbar spine revealed tenderness to palpation over the paraspinal muscles.  There was no tenderness to palpation over the spinous processes.  The Veteran is only able to flex to 90 degrees during examination, but when donning his shoes after the examination, he was able to flex to past 110 degrees.  He has decreased lateral bending as well as rotation on examination as well.  Straight leg raise testing is positive bilaterally for pain radiating down the posterior aspect of both legs.  X-ray exam revealed early degenerative changes of the lumbar spine.  Examination of the cervical spine reveals decreased flexion and extension as well as rotation and lateral bending.  He has a positive Spurling maneuver.  There was pain to palpation over the spinous processes.  No symptoms radiated to either arm during examination.  X-ray exam revealed degenerative changes at C5-6 and C 6-7.  

Examination of the left shoulder revealed forward flexion to 120 degrees, abduction to 130 degrees, external rotation to 50 and internal rotation to the lower lumbar spine.  There was normal rotator cuff strength.  There was pain to palpation over the acromioclavicular joint and positive impingement signs.  Radiographs revealed mild calcific tendonitis of the rotator cuff and degenerative changes of the acromioclavicular joints.  Examination of the right shoulder revealed forward flexion to 130 degrees, abduction to 130 degrees, external rotation to 50 and internal rotation to the lower lumbar spine.  There was normal rotator cuff strength and pain to palpation over the acromioclavicular joint.  There were positive impingement signs.  X-ray exam revealed calcific tendonitis of the rotator cuff and degenerative changes of the right acromioclavicular joint.  

The VA examiner stated that after review of the Veteran's medical records as well as an in-person evaluation, it was his medical opinion that the Veteran's bilateral ankle, bilateral knee, bilateral shoulder, lumbar spine, and cervical spine conditions were less likely than not (less than 50 percent likely) as a result of his fall or motorcycle accident suffered during military service.  The examiner noted that the Veteran suffered a fall from a height in 1977, that he had pain in both heels for which he was evaluated twice, and that there was no mention of pain in any other joints at that time.  In addition, the Veteran had physical examination in which he did not note any complaints at that time.  The Veteran then had a motorcycle accident in which the only complaint noted on the medical record was a laceration to the left arm.  There was no pain in any other body part was noted at that time.  There was no mention of pain in the lumbar spine, cervical spine, ankles, or shoulders in his military records.  The VA examiner stated that the Veteran had degenerative changes of the cervical spine, lumbar spine, bilateral knees, and bilateral shoulders.  The VA examiner further stated that it would appear that the Veteran was prone to osteoarthritis; he was a smoker with a multiple year history of substance abuse, and that smoking was known to be a factor in degenerative joint disease.  The VA examiner stated that after review of the Veteran's medical records, he was unable to find any note of pain or injury to his bilateral ankles, shoulders, lumbar spine, or cervical spine.  The VA examiner opined that the Veteran's bilateral shoulders, bilateral knees, bilateral ankles, lumbar spine, and cervical spine conditions are less likely than not (less than 50 percent likely) as a result of the fall or motorcycle crash that occurred while the Veteran was in military service. 

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current left and right ankle, left and right knee, left and right shoulder, lumbar spine, and cervical spine disabilities are not proximately due to or aggravated by the service-connected left and right heel contusions status post compression injuries.  The Veteran was afforded a VA examination in October 2010.  The VA examiner examined the Veteran and reviewed the claims file.  The examination report indicates that the Veteran described a history of injuring the heels of the feet bilaterally secondary to a parachute jump with a hard landing while on active military duty.  The VA examiner noted that review of service treatment records indicates that in May of 1977 during training for parachute jumping he did have a very hard landing in which he sustained injuries involving the heels bilaterally.  He underwent evaluation including x-rays and there was noted to be a nondisplaced fracture of the left heel per x-ray evaluation done on May 1, 1977.  Records indicate that the Veteran underwent a number of visits and evaluations and he was treated for the heel contusion and nondisplaced calcaneal fracture while on active military duty.  Treatment included crutches, light duty, and pain medications.  The VA examiner noted that the Veteran eventually recovered and returned back to full duty.  The VA examiner indicated that upon review of his service treatment records that there are no complaints or treatment for any issues involving the ankle joints, knee joints, low back, or shoulders relative to this parachute jump in which he injured the heels in May of 1977.  The VA examiner noted that the Veteran describes that since the injury, however, he has had ongoing problems with the feet, primarily the pain into the heels.  He stated, however, that he does not use any sort of orthotic or special shoe or heel cup or other insert with regards to the foot, ankle, or heel.  He described heel pain for which he will occasionally take medication that can include over-the-counter medications such as ibuprofen.  He will also utilize rest and activity limitation as alleviating factors.  He reported occasional swelling.  He described flare ups of the heel condition occur variably but up to weekly pending on activity level.  The report indicates that an October 2010 x-ray examination revealed an old avulsion fracture of the left medical malleolus of the left ankle.  X-ray examination revealed mild early degenerative joint disease of the left medial compartment; otherwise normal bilateral knees.  X-ray examination of the shoulders revealed calcific tendinitis of the right shoulder and otherwise normal bilateral shoulders.  X-ray examination of the lumbosacral spine revealed a normal lumbosacral spine.   

The VA examiner stated that review of evidence of record, including the claims file and VA treatment records is silent for any treatment concerning the lumbar spine, the ankle condition, or bilateral knee condition, or shoulder condition over the last number of years.  It was noted that the Veteran stated however that he began experiencing ankle and knee pain in the 1987 timeframe.  He described that the ankles will flare up with increased levels of weightbearing activity he would occasionally use a wrap for the ankles.  With regard to his knees, he stated that the knee condition began in the 1987 timeframe and he described knee pain, stiffness, and achiness.  He has undergone no arthroscopy, surgeries, or injections with regards to the knee condition.  With regards to the low back condition, the Veteran stated that his back condition began in the 1987 timeframe and he reported constant pain, stiffness, and achiness to the lumbar spine region with occasional sharp pains into the paralumbar regions. He denied any periods of complete incapacity secondary to the feet, ankles, knees, shoulders, or back condition within the past year.  With regards to his shoulders, the Veteran described pain primarily as affecting the upper trapezius and cervical spine region.  He reported some decreased range of motion in shoulders again with limiting pain with range of motion as experienced in the upper trapezium and to some extent the paracervical and cervical spine regions.  He described overall that the claimed conditions were worsening.  There are no periods of incomplete incapacity or time lost from work regarding these issues as previously described.  The Veteran was currently unemployed.  He had worked in law enforcement and loss prevention over the last number of years; however, he has been unemployed for the last one year.

With regards to the bilateral ankle, bilateral knee, bilateral shoulder, and lumbar spine condition, the VA examiner opined that it was less likely as not the Veteran's ankle, knee, shoulder, and low back condition are due to a result of his claimed foot/heel condition.  The VA examiner stated that the reasoning and basis for this opinion was that there is no evidence of any complaint relative to the claimed ankle, knee, shoulder, or back in his service treatment records relative to the injury to the heel that occurred in 1977.  The VA examiner stated that furthermore, examination and observation of the Veteran demonstrates no significant alteration in his gait, antalgic gait, or change in biomechanics due to foot condition that would likely result in issues of the ankles, knees, or low back.  The VA examiner stated that furthermore, there is no medical evidence to support that a foot/heel condition would result in a bilateral shoulder condition.  The VA examiner stated that given that this examiner could find no medical basis to support that Veteran's bilateral foot/heel condition has resulted in pathology or disease or disability of the ankles, knees, shoulder, and low back, it was his opinion that it is less likely as not that the Veteran's bilateral knees, bilateral ankles, bilateral shoulder, and low back are due to or a result of his claimed bilateral foot/heel condition.  The VA examiner also stated that he could find no evidence of any aggravating factors with regards to the claimed ankles, knees, shoulders, and back conditions relative to his claimed bilateral foot/heel condition.  

The Board finds the October 2010 and March 2014 VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinions.  The VA examiners cited to the facts that support the opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9   (2000).  The medical opinions are based on sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners have the skill and expertise to analyze the medical evidence and render an opinion as to the etiology of arthritis or other orthopedic disorders and whether such disabilities are caused or aggravated by a heel disability.  See Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In an April 2014 statement and VA Form 9, the Veteran argued that the October 2010 VA examination report and findings were "biased" because the report indicates that he reported the onset of symptoms was in 1987 but he asserts he did not report that to the VA examiner.  The Board finds that the October 2010 VA examination and medical opinion are adequate and probative.  The VA examiner set forth the rationale and basis for the medical opinion and his opinion was not based upon an onset of symptoms in 1987.  The basis of the opinion were the medical findings in active service and after service.  The medical opinions are based on sufficient facts and data.  Nieves-Rodriguez; supra.  

As noted, the Veteran himself has related his claimed disabilities to the service-connected heel disabilities and to the injuries in active service.  As noted, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of arthritis or other orthopedic disability falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the VA examiners.  

The Board finds the weight of the competent and credible evidence shows that the bilateral shoulders, bilateral knees, bilateral ankles, lumbar spine, and cervical spine disabilities did not manifest in service, first manifested over 20 years after active service and are not related to active service.  The Board finds the weight of the competent and credible evidence shows that the bilateral shoulders, bilateral knees, bilateral ankles, lumbar spine, and cervical spine disabilities are not due to or permanently aggravated by the service-connected right and left heel disabilities.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for bilateral shoulders, bilateral knees, bilateral ankles, lumbar spine, and cervical spine disabilities on a direct and secondary basis, and the claims for service connection are denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

4.  Analysis: Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he incurred bilateral hearing loss and tinnitus as a result of working as a military policeman in active service.  The Veteran asserts that he was exposed to acoustic trauma during weapons training in service.  At the March 2014 VA examination, the Veteran reported that he was exposed to explosions, construction and gunfire in active service.  He reported that he was a Military Police Investigator and he worked with special security ops.  He stated that in the civilian sector, he worked in police investigations.  The Veteran reported exposure to gunfire ranges in the civilian sector; recreational noise exposure was denied.  No history of otologic disease or treatment was reported. 

The Board finds that the Veteran is competent to describe being exposed to loud noise, such as that caused by being exposed to gunfire.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  Service records indicate that the Veteran's military occupational was military policeman.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of current bilateral hearing loss.  The weight of the competent and credible evidence shows that the Veteran does not have bilateral hearing loss as defined by VA regulations.  

A March 2014 VA examination report indicates that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
25
LEFT
25
25
30
30
25

Speech audiometry revealed speech recognition ability of 94 percent in the right and left ears.  The VA examiner noted that the use of word discrimination score was appropriate for the Veteran.  

A March 2014 VA addendum opinion indicates that the VA examiner opined that the Veteran's right and left ear hearing loss was at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The VA examiner noted that the claims file was reviewed.  The in-service audiogram dated June 26, 1978 indicates normal hearing in both ears.  The VA examiner noted that no other hearing evaluations, including entrance or discharge exams were located.  The VA examiner stated that "The evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure"  (Institute of Medicine).  The VA examined opined that the Veteran's hearing impairment is at least as likely as not (at least 50\50 probability)caused by or aggravated by military noise exposure.  

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.

The March 2014 VA audiologic examination report and the other competent and credible evidence of record do not document bilateral hearing loss as defined by VA regulation.  See 38 C.F.R. § 3.385.  The Veteran has not submitted or identified evidence of a current diagnosis of the claimed disability.  Significantly, the Veteran is not shown by the probative evidence of record to have hearing loss in accordance with 38 C.F.R. § 3.385 at any time during the pendency of the appeal. 

The Veteran's statements of record regarding his observable symptoms, such as hearing difficulty, are probative evidence, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, to the extent such statements attempt to diagnose hearing loss according to VA regulations, to include whether it was manifested to a compensable degree during active service or within the year subsequent to service discharge, such statements are of little probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Notably, the diagnosis of a hearing disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  See 38 C.F.R. § 3.385.  Thus, the question of whether the Veteran has a hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  It is not shown that the Veteran has the medical expertise and training to diagnosis or perform audiologic testing to diagnosis hearing loss.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the competent evidence does not establish the presence of bilateral hearing loss disability for VA purposes.  Accordingly, the claim of service connection for bilateral hearing loss is denied.

The Veteran contends that he incurred tinnitus as a result of working as a military policeman in active service.  The Veteran asserts that he was exposed to acoustic trauma during weapons training in service.  As noted above, the Board finds that the Veteran is competent to describe being exposed to loud noise, such as that caused by being exposed to gunfire.  See Falzone; supra.  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  Service records indicate that the Veteran's military occupational was military policeman.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  While the March 2014 VA audiological examination and medical opinion determined that the Veteran did not have a bilateral hearing loss disability as defined by VA regulations,. The VA examiner did opined that the degree of hearing loss shown was related to active service.  The VA examiner further opined that the Veteran had a diagnosis of clinical hearing loss, and his tinnitus is at least as likely as not (50 percent probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The March 2014 VA examination report indicates that the Veteran reported that constant tinnitus began in service.  In the March 2014 VA addendum opinion, the VA audiologist stated that:   

""The evidence is sufficient to conclude that noise doses associated with hearing loss are likely to be associated with tinnitus" (Institute of Medicine).  Given similar onsets of hearing loss and self-reported tinnitus, in my opinion, tinnitus is at least as likely as not related to hearing loss.  "Tinnitus may occur following a single exposure to high-intensity impulse noise, long-term exposure to repetitive impulses, long-term exposure to continuous noise, or exposure to a combination of impulses and continuous noise (Loeb and Smith, 1967; Chermak and Dengerink, 1987; Metternich and Brusis, 1999; Temmel et al., 1999; Stankiewicz et al., 2000; Mrena et al., 2002)."  As a result, in my opinion, the veteran's constant, bilateral tinnitus that began shortly after military service is AT LEAST AS LIKELY AS NOT related to military noise exposure."

The Board finds that the evidence is in equipoise on the question of whether service connection for tinnitus is warranted.  The Veteran provided competent and credible lay evidence that he began to experience tinnitus in service and the VA medical opinion relates the tinnitus to hearing loss which is related to active service.  There is evidence which weighs against the claim.  The service treatment records do not documents complaints or treatment of tinnitus.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

In conclusion, the Board finds that a preponderance of the evidence that is of record weighs against the claim for service connection for bilateral hearing loss and the claim is denied.  However, resolving reasonable doubt in the Veteran's favor, the claim of service connection for tinnitus is granted.

5.  Withdrawn Appeals

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).  Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On January 17, 2017, prior to the promulgation of a decision by the Board, the Veteran indicated on the record at a videoconference hearing before the Board that he did not wish to continue the appeals as to the claims for entitlement to higher disability evaluations for PTSD and left and right foot heel contusions, status-post compression injuries with non-displaced left calcaneus fracture, healed.  Accordingly, the appeals are dismissed. 

ORDER

Service connection for left ankle disability is denied.   

Service connection for right ankle disability is denied.     

Service connection for left knee disability is denied.   

Service connection for right knee disability is denied.     

Service connection for left shoulder disability is denied.   

Service connection for right shoulder disability is denied.     

Service connection for a lumbar spine disability is denied.     

Service connection for bilateral hearing loss is denied.   

Service connection for tinnitus is granted.

Service connection for a cervical spine disability is denied.   

The appeals as to the claims for entitlement to higher disability evaluations for PTSD and left and right foot heel contusions, status-post compression injuries with non-displaced left calcaneus fracture, healed are dismissed.


REMAND

The Board finds that a remand is required for readjudication of the TDIU claim in the first instance in light of the Board's grant of service connection for tinnitus and in light of the RO's assignment of a 50 percent rating for the service-connected PTSD from January 18, 2017 in the March 2017 rating decision.  Due process requires that the first adjudication must be made by the AOJ.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


